     Case: 1:19-cv-06245 Document #: 102 Filed: 11/10/20 Page 1 of 2 PageID #:1294




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS

PREFERRED CAPITAL FUNDING,
NEVADA, LLC,

        Plaintiff,
                                        Case No. 1:19-cv-06245
v.                                      District Court Judge Virgina M. Kendall

JEFF KAHN, PHILLIP TIMOTHY HOWARD and
HOWARD & ASSOCIATES, P.A.,

        Defendants.


     RESPONSE TO ORDER TO SHOW CAUSE ON SETTLED CASE AND
                       PRIOR DISCOVERY

        Defendants, Phillip Timothy Howard and Howard & Associates, P.A.,

(“Defendants”) by and through undersigned counsel, responds to the Order to Show

Cause pertaining to discovery on this action. Defendants were providing exhaustive

discovery responses prior to the action being settled, and even while the parties had

entered into settlement terms. The case is now dismissed with prejudice.

        Undersigned provided many, many gigs of data, including 27 gigs from its

hard drive on player data. Correspondence attached as Exhibit A. Undersigned

aggressively engaged in discovery and the documents requested took 100s hours to

provide. Moreover, undersigned’s staff did not have the October 8, 2020 discovery

hearing calendared. Undersigned apologizes for missing the hearing on addressing

its comprehensive responses to discovery requests. This was referenced in the
  Case: 1:19-cv-06245 Document #: 102 Filed: 11/10/20 Page 2 of 2 PageID #:1295




undersigned October 14, 2020 filing.

      Respectfully submitted on this 10th Day of November 2020.

                               /s/ Tim Howard
                               TIMOTHY HOWARD, J.D., PH.D.
                               1415 East Piedmont Dr. Suite 5
                               Tallahassee, Florida 32308
                               Telephone: (850) 298-4455
                               Facsimile: (850) 216-2537
                               Tim@HowardJustice.com


                               CERTIFICATE OF SERVICE

      I hereby certify that on this 10th day of November 2020, a copy of the

foregoing was served by email to the following counsel of record:

      Katherine Schoon
      Amy Galvin Grogan
      Grogan, Hesse & Uditsky, P.C.
      340 W. Butterfield Rd., Suite 2A
      Elmhurst, IL 60126
      kschoon@ghulaw.com
      agrogan@ghulaw.com
      (630) 833-5533 (o)
                                    /s/ Tim Howard
                                    Tim Howard, Esq.




                                        2
